PER CURIAM.
Defendant-appellant, Anthony Eugene Mack, seeks reversal of his conviction and sentence after being found guilty on the charge of carrying a concealed firearm. Two police officers stopped defendant after noticing a suspicious bulge in his right pocket. The officers seized a revolver from defendant and subsequently an information was filed charging him with carrying a concealed firearm in violation of F.S. § 790.01, F.S.A. Pursuant to the trial court’s adjudication defendant was sentenced to sixty (60) days in the Dade County Jail.
On appeal it is contended that the trial judge deprived defendant of a fair trial by repeatedly displaying a lack of neutrality toward defendant. No objections, however, were made at trial to any of the alleged incidents of misconduct. Since the errors complained of by defendant are *383not fundamental they cannot be raised for the first time on appeal. Dickenson v. State, Fla.App. 1972, 261 So.2d 561; Scarpati v. State, Fla.App.1969, 224 So.2d 335; Mahone v. State, Fla.App.1969, 222 So.2d 769; Worthington v. State, Fla.App.1966, 183 So.2d 728.
Accordingly, the judgment and sentence herein appealed is affirmed.
Affirmed.